DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Uriel Santiesteban on April 12, 2021.

The application has been amended as follows: 
Title
	Devices and Methods for Prioritized Resource Allocation based on Communication Channel Conditions.                     
Claims
(Currently Amended) A circuitry configured to schedule execution of jobs at a signal processing component of a device in response to a request for a new job, the circuitry comprising a processor configured to:
compute a metric for each of a plurality of jobs in a queue waiting to be processed and a request metric for the new job, wherein each respective metric, including the request metric for the new job and a metric for each of the plurality of jobs in the queue, is based on a difference in 
determine a minimum metric from the metrics calculated for the plurality of jobs in the queue, wherein the minimum metric comprises a lowest metric of the respective metrics calculated for the plurality of jobs in the queue; 
compare the minimum metric to the request metric; [[and]] 
based on the request metric being greater than the minimum metric, reallocate a position in the queue to the new job associated with the request metric and discard the job of the plurality of jobs in the queue associated with the minimum metric, or based on the request metric being less than or equal to the minimum metric, discard the new job; and
execute one or more of the plurality of jobs in the queue according to each of the respective job’s associated position in the queue.
(Canceled)
(Canceled)
(Previously Presented) The circuitry of claim 1, the processor further configured to determine the minimum metric from jobs in the queue which have not commenced execution. 
(Previously Presented) The circuitry of claim 1, the processor further configured to sort the jobs in the queue according to their metric.
(Canceled)
(Canceled)
(Previously Presented)  The circuitry of claim 1, wherein the current and historical wireless communication channel parameters comprise a channel correlation change parameter. 
(Previously Presented)  The circuitry of claim 1, wherein the current and historical wireless communication channel parameters comprise a signal to noise ratio (SNR) change parameter.
(Previously Presented)  The circuitry of claim 1, wherein the current and historical wireless communication channel parameters comprise a Doppler change parameter. 
(Canceled) 
(Canceled) 
(Canceled)
(Canceled) 
(Currently Amended) A method for job scheduling at a signal processing component having a full queue of jobs pending execution, in response to a request for a new job, the method comprising:
calculating a metric for each job in the queue and a request metric for the new job, wherein each respective job’s metric is based on a difference between an estimate output of executing the respective job in current conditions and a previous output of the respective job, wherein each respective job’s metric is calculated according to a utility function which computes a weighted value that indicates the difference between the estimate output and the previous output for each 
determining a minimum metric from the metrics calculated for the jobs in the queue, wherein the minimum metric comprises a lowest metric of the respective metrics calculated for the plurality of jobs in the queue; [[and]]
comparing the minimum metric to the request metric; [[and]]
discarding the job associated with the minimum metric and reallocating a position in the queue to the new job based on the request metric being greater than the minimum metric, or, discarding the new job based on the request metric being less than or equal to the minimum metric; and
executing one or more of the plurality of jobs in the queue according to each of the respective job’s associated position in the queue.
(Canceled)
(Canceled)
(Canceled) 
(Previously Presented) The method of claim 15, wherein the current and historical wireless communication channel parameters comprise an age change parameter.
(Canceled) 
((Previously Presented) The method of claim 15, wherein the current and historical wireless communication channel parameters comprise a signal to noise ratio (SNR) change parameter.
(Previously Presented) The method of claim 15, wherein the current and historical wireless communication channel parameters comprise a Doppler change parameter. 
(Currently Amended) A non-transitory computer readable medium with program instructions which when executed cause a processor of a device to cause the device to perform a job scheduling at a signal processing component having a full queue of jobs pending execution, comprising:
calculating a metric for each job in the queue and a request metric for the new job, wherein each respective job’s metric is based on a difference between an estimate output of executing the respective job in current wireless communication channel conditions and a previous output of the respective job, wherein each respective job’s metric is calculated according to a utility function which computes a weighted value that indicated the difference between the estimate output and the previous output for each respective job based on current and historical wireless communication channel parameters, wherein the utility function monotonically varies based on differences between the estimate output and the previous output;
determining a minimum metric from the metrics calculated for the jobs in the queue, wherein the minimum metric comprises a lowest metric of the respective metrics calculated for the plurality of jobs in the queue;
comparing the minimum metric to the request metric; [[and]]
discarding the job associated with the minimum metric and reallocating a position in the queue to the new job based on the request metric being greater than the minimum metric, or, discarding the new job based on the request metric being less than or equal to the minimum metric; and
executing one or more of the plurality of jobs in the queue according to each of the respective job’s associated position in the queue.
(Canceled)
(Canceled) 
(Previously Presented)  The communication device of claim 1, the current and historical wireless communication channel parameters plurality of parameters comprising an age change parameter.
(Previously Presented) The communication device of claim 26, wherein the age change parameter is based on when the respective job was issued. 
(Previously Presented)  The communication device of claim 1, wherein the utility function monotonically increases with larger differences between the expected output of executing the respective job in current wireless communication channel conditions and the respective job’s output from the previous execution, and wherein the current and historical wireless communication channel parameters comprise one or more of:
an age of the respective job normalized with a maximum age;
a difference in channel correlation since the previous execution of the respective job normalized with a maximum channel correlation change;
 a difference in signal to noise (SNR) ratio since the previous execution of the respective job normalized with a maximum SNR change; and/or
a difference in Doppler since the previous execution of the respective job normalized with a maximum Doppler change.
(Previously Presented) The communication device of claim 28, wherein the current and historical wireless communication channel parameters comprise one or more of:

 a channel state information signal reference signal indicator.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972.  The examiner can normally be reached on Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



MELISSA A. HEADLY
Examiner
Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199